Case: 13-20313       Document: 00512664810         Page: 1     Date Filed: 06/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 13-20313                                FILED
                                   Summary Calendar                          June 16, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JUAN CARLOS RIOS-GARCIA, also known as Juan Carlos Rios, also known
as Juan Carlos Garcia, also known as Juan Carlos Rios Garcia, also known as
Carlos Rios Garcia,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-671-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Carlos Rios-Garcia challenges his within-Guidelines sentence of,
inter alia, 51 months’ imprisonment, imposed following his guilty-plea
conviction for illegal reentry following deportation, in violation of 8 U.S.C.
§ 1326. Similar to his objection in district court, Rios claims, in the light of his
mental illness, the district court clearly erred by applying a two-level


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-20313     Document: 00512664810      Page: 2   Date Filed: 06/16/2014


                                  No. 13-20313

sentencing enhancement for obstruction of justice,              resulting in an
unreasonable sentence. See U.S.S.G. § 3C1.1 (obstructing or impeding the
administration of justice).
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a sentence is reviewed for reasonableness under an abuse-of-discretion
standard, the district court must still properly calculate the Guidelines-
sentencing range for use in deciding on the sentence to impose. Gall v. United
States, 552 U.S. 38, 51 (2007). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). “A finding of obstruction of justice under [Guideline] § 3C1.1
is a factual finding reviewed for clear error”. United States v. Martinez, 263
F.3d 436, 441 (5th Cir. 2001) (citation and internal quotation marks omitted).
      The district court imposed an upward adjustment pursuant to Guideline
§ 3C1.1 because Rios told Immigration and Customs Enforcement officials he
was a United States citizen by virtue of being born at an identified hospital in
Texas. This assertion is material because it bears upon the issue of citizenship,
which is central to an illegal-reentry prosecution. See U.S.S.G. § 3C1.1, cmt.
n.6 (defining “material”); 8 U.S.C. §§ 1101(a)(3) (defining “alien”), 1326
(reentry of removed aliens); see, e.g., United States v. Jara-Favela, 686 F.3d
289, 302 (5th Cir. 2012) (providing elements to prove illegal reentry); United
States v. Mann, 493 F.3d 484, 498 (5th Cir. 2007) (applying obstruction
enhancement). Therefore, the district court properly considered Rios’ false
claim of citizenship as material for purposes of Guideline § 3C1.1.
      The district court did not clearly err either in concluding Rios willfully
attempted to mislead officials as to his citizenship or in applying the
sentencing enhancement. Rios erroneously asserts the psychiatrist’s report



                                        2
    Case: 13-20313    Document: 00512664810    Page: 3   Date Filed: 06/16/2014


                                No. 13-20313

concludes he was incapable of willfully misleading officials due to his mental
disorder. The psychiatrist’s report notes “the likelihood” that Rios knew he
was lying when he asserted he was a United States citizen. The record does
not show clear error in connection with the imposition of the challenged
adjustment. See Martinez, 263 F.3d at 441.
      Rios’ claim that his sentence was unreasonable, due to the claimed
procedural error, fails because, as discussed above, there was no such error.
      AFFIRMED.




                                       3